DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
The Examiner acknowledges that claims 1, 12, & 18 were amended, no claims were canceled, and no new claims were added. Therefore, claims 1-20 are currently pending.
However, it is noted that claim 16 is identified as currently amended, although it appears claim 16 is identical to claim 16 as set forth in the claims filed August 11, 2021, including underlined and strikeout text.  Claim 16 is being treated as presented for examination set forth below, however, it appears claim 16 recites substantially redundant language with respect to the recent amendments of claim 12, from which claim 16 depends. Applicant’s attention to claim 16 is requested.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 1, Applicant argues that Chung’s keys are not in the AV content of the game. Examiner disagrees. Based on a broadest reasonable interpretation of the claim as broadly presented, Chung discloses identifying a location in AV content currently being presented (a level of a multi-level game, the game interpreted as AV content), and identifying an aspect of the location that comprises a non-
Regarding claims 12 & 18, Applicant merely states that the rejection is not persuasive because it applies to no extant claim version. Examiner disagrees. It appears at least some of the amendments to claims 12 & 18 is language taken from previously amended claim 16 for which the Examiner provided a detailed discussion as to the interpretation of the language as set forth in the claims, and maintains that such an interpretation is applicable to the current amendments to claims 12 & 18, as detailed in the rejection below. 
Accordingly, given Applicant’s lack of any substantive arguments, the Examiner respectfully maintains that Chung reasonably discloses the claims as presented given the broadest reasonable interpretation. A number of limitations provide no specificity to import any explicit definitions or interpretations into the language of the claims.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14-16, 18, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (U.S. Patent Application Publication No. 2014/0100040; hereinafter “Chung”)
	Claims 1 & 20: Chung discloses a device, comprising: at least one processor (paragraph 0067, processing circuitry 206); at least one computer storage (paragraph 0068) with instructions executable by the at least one processor to: 
identify a location within audio video (AV) content that is currently being presented (figure 7 and paragraphs 0168, wherein Chung discloses identifying a location within a gaming environment, such as a level of a game including multiple levels);
identify an aspect of the location, the aspect comprising at least one non-character object, the non-character object being an object within the AV content (figure 4 and paragraphs 0089, 0164, wherein Chung discloses identifying one or more characteristics associated with the level, such as a section or aspect of the level, wherein in at least one type of game such as a “Key Game”, the player must find keys to advance to the next level, thus each level contains one or more keys to find, e.g. figure 4 illustrates 3 keys needed to advance, as such each segment or aspect correlates to a key to be found, the key being interpreted as a non-character object that is clearly presented within the AV content, as the key is meant to be found by a player during play of the game, the game being the AV content that is currently being presented); and
provide, based on the identification of the location within the AV content, audible assistance pertaining to the AV content, wherein content of the audible assistance is first content responsive to the aspect being a first aspect and content of the audible assistance is second content responsive to the aspect being a second aspect (figures 4, 7 and paragraphs 0089, 0160-0168, wherein based on Chung’s disclose, the system determines a level of a game and a section or aspect of the level, such as which key needs to be found, the combination of such data defined as a segment field in a player action data structure, the data structure being used to retrieve a media asset with a hint associated with the segment, such content of the media asset would clearly differ based on the identified segment – i.e. first content responsive to a first segment or second content responsive to a second segment, as defined by the player action data structure, 
Claim 2: Chung discloses the AV content comprises a video game, and wherein the location comprises one of: a chapter of the video game, a sub-chapter of the video game (paragraphs 0024, 0048, 0054, 0059, wherein “levels” discussed above are interpreted as either one of chapter or sub-chapter).
Claim 3: Chung discloses wherein the location is identified based at least in part on images from a camera in communication with the at least one processor, the images from the camera indicating a portion of the AV content (paragraphs 0023, 0025, 0054, 0071, 0142).
	Claim 8: Chung discloses the AV content comprises a video game, and wherein the content of the audible assistance is tailored to at least one of: a player's gameplay ability, a difficulty level at which the video game is set (paragraphs 0024, 0059, 0099, 0102, 0160-0168, wherein the content is tailored to the player’s gameplay ability insomuch that the player’s ability to play the game causes advancement through one or more levels, where difficult increases as the advancement through the levels progresses).
	Claim 9: Chung discloses the AV content comprises a video game, and wherein the content of the audible assistance varies based on an objective of a player, the objective identified by the at least one processor, the objective pertaining to one or more of: a game score, a player rating, a level of engagement with various aspects of the video game, completing the video game (paragraphs 0024, 0059-0060, 0099, 0140, 0160-0168, i.e. see discussion above, substantially the same reasoning applies, where “level of engagement” is reasonably interpreted as how far along the player is within the levels, etc.).
	Claim 10: Chung discloses the process of figure 7 as detailed above with respect to claim 1 can be performed by a server 116, thus in at least one interpretation, without any specificity as claimed, the device is the server 116, a “robot” which is different from a second device at which the AV content is presented, such as a display of a player’s computing configuration that is playing the game (paragraphs 0160-0168).
Claim 11:  Chung discloses the device at least one of: is embodied in a video game console, communicates with the video game console to identify the location (paragraphs 0018, 0021-0022, 0036).
Claims 12 & 16: Chung discloses the method as claimed for at least the same reasons as set forth above with respect to claim 1, such that the audible assistance is equally interpreted as audible output pertaining to the section of the video game. Moreover, in at least one interpretation, without any explicit specificity as claimed, the provided audible output pertains to the computer simulation (i.e. the game or AV content detailed above) and at least one user-identified objective comprising one or more of: achieving most points possible, achieving a new high score, achieving a best player rating, getting a full experience of the video game, completing at least one video game level or chapter as fast as possible (i.e. if a user selects a level of the game for playing, the player has provided a “user-identified objective” to complete that level, this interpreted “user-identified objective” to complete that level is interpreted as “achieving the most points possible” or “achieving a new high score” or “achieving the best player rating” or “getting a full experience of the video game” or otherwise completing the level which can be interpreted as any of these objectives without any explicit specificity as claimed, based on a player perception of these phrases; moreover, notably “getting a full experience of the video game” is quite broad, such that it provides no explicit definition, scope, boundary, or the like, and a broadest reasonable interpretation of Chung equates to a player initiating gameplay in order to have an enjoying time and obtains varying hints or suggestions along the way, such that the audible assistance is thus interpreted to be based on a user-identified objective of getting the full experience of the video game or having an enjoying time while playing).
Claim 14: Chung discloses the section is identified based at least in part on at least one first image from a camera, the at least one first image itself indicating at least one second image of the section as presented on a display (paragraphs 0023, 0071-0073).
Claim 15: Chung discloses the section of the content is identified from only partial visual images of the section that are indicated in the at least one first image from the camera (paragraphs 0023, 0058, 0071-0073, 0123).
	Claim 18: Chung discloses an apparatus as claimed for at least the same reasons as set forth above with respect to claim 1, such that the audible assistance is equally interpreted being varied based on a user-identified objective comprising one or more of: achieving most points possible, achieving a new high score, achieving a best player rating, getting a full experience of the video game, completing at least one video game level or chapter as fast as possible. (i.e. as discussed above with respect to claim 12, if a player selects to play a particular level of a game, the player has provided a user-identified objective to at least play the game, such as “getting a full experience of the game” to which there is no definition or specificity, and the level incorporates a number of sections requiring keys to be found, in the embodiment of a “Key Game” per paragraph 0089, the audible assistance will be then based upon this “user-identified objective” as audible assistance is provided pertaining to the sections of the level selected by the player).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 17, & 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chung, as applied to claims 1-3, 8-12, 14-16, & 18, where applicable, in view of Kuhn (U.S. Patent Application Publication No. 2010/0121808).
	Claim 6: Chung disclose the invention substantially as claimed except for explicitly disclosing the audible assistance is determined based on execution of natural language processing on speech received from a user to identify information relevant to what is spoken by the user, the speech being received via a microphone in communication with the at least one processor. However, Kuhn in an analogous art discloses wherein the content of the audible assistance is determined based on execution of natural language processing on speech received from a user to identify information relevant to what is spoken by the user, the speech being received via a microphone in communication with the at least one processor (paragraphs 0033, 0044, 0047, 0071). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have combined the interactive video gaming environment of Chung with the teachings of Kuhn in order to provide a better interactive gaming experience with more intelligent assistance (paragraphs 0024, 0033, 0054, 0059).
Claim 7: Chung discloses the invention substantially as claimed except for explicitly disclosing the content of the audible assistance is tailored to a user's emotion(s) while observing the AV content, the emotion(s) being identified by the at least one processor. However, Kuhn in an analogous art discloses wherein the content of the audible assistance is tailored to a user's emotion(s) while observing the AV 
Claim 13: Chung disclose the invention substantially as claimed except for explicitly disclosing the section of content is identified at least in part by executing natural language processing on speech received from a user via a microphone. However, Kuhn in an analogous art discloses wherein the section of content is identified at least in part by executing natural language processing on speech received from a user via a microphone (paragraphs 0033, 0044, 0047, 0071). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have combined the interactive video gaming environment of Chung with the teachings of Kuhn in order to provide a better interactive gaming experience with more intelligent assistance (paragraphs 0024, 0033, 0054, 0059).
Claims 17 & 19: Chung disclose the invention substantially as claimed except for explicitly disclosing the substance of the audible output is determined based on a level of confidence in the identification of the section and based on execution of natural language processing on speech received from a player via a microphone in communication with the at least one processor. However, Kuhn in an analogous art discloses wherein the substance of the audible output is determined based on a level of confidence in the identification of the section and based on execution of natural language processing on speech received from a player via a microphone in communication with the at least one processor (paragraph 0033, 0044, 0047, 0071). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have combined the interactive video gaming environment of Chung with the teachings of Kuhn in order to provide a better interactive gaming experience with more intelligent assistance (paragraphs 0024, 0033, 0054, 0059).

Allowable Subject Matter
Claims 4 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715